



CONSTRUCTION LOAN AGREEMENT
THIS CONSTRUCTION LOAN AGREEMENT (this "Agreement") is made effective as of
April 28, 2017, between SOUTHSIDE BANK, a Texas state bank ("Lender") and
LANTANA PLACE, L.L.C., a Texas limited liability company ("Borrower").
RECITALS
A.    Borrower is the owner and developer of a planned mixed use retail center
called “Lantana Place” on approximately 35 acres of land located at the
intersection of Southwest Parkway and William Cannon Drive West in Austin,
Travis County, Texas (the “Land”, as more particularly described in the Deed of
Trust) and that will include, without limitation (i) approximately 99,663 square
feet of class A rentable space, including a movie theater and eatery (the
“Theater”) and six other buildings on the Land, (ii) a national franchise hotel
(the “Hotel”) to be constructed on the Land and that will be ground leased to
the hotel franchisee/developer (the Land and the improvements are referred to
collectively as the "Project"), as depicted on the site plan attached hereto as
Exhibit "A".
B.    Borrower has applied to Lender for a loan not to exceed the principal
amount of $26,310,482.00 to finance a portion of the cost of the construction of
the budgeted improvements to the Land (the “Improvements”), secured by, among
other things, a first lien on the Project (the "Loan").
C.    Lender is willing to make the Loan to Borrower subject to the terms and
conditions stated in this Agreement and in the other Security Documents (as
hereinafter defined).
AGREEMENTS
NOW, THEREFORE, for and in consideration of Lender's agreement to make the Loan
to Borrower and the mutual covenants contained herein and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged by the parties hereto, Borrower and Lender hereby agree as follows:
1.Commitment of Lender. Upon the terms and subject to the conditions and
limitations set forth in this Agreement, and provided that no Event of Default
(as hereinafter defined) has occurred, Lender will make advances to Borrower
from time to time in accordance with the terms of this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, the Note
(as hereinafter defined) or in any of the other Security Documents (as
hereinafter defined), Lender's commitment shall not exceed the lesser of (a) the
stated principal amount of the Note, (b) sixty-five percent (65%) of the sum of
the cost of the Land plus the budgeted cost of the Improvements per the cost
schedule approved by Lender, or (c) sixty-five percent (65%) of the “as is”
value or “as stabilized” value of the Land and Improvements according to the
appraisal approved by Lender. The Loan is not a revolving line of credit, and
any principal advanced and paid may not be re-borrowed.


1



--------------------------------------------------------------------------------





2.    Security Documents. Borrower agrees to execute or cause to be executed
contemporaneously herewith (or prior to the first advance under the Note) each
of the following documents:
(a)    Promissory Note (the "Note") payable to Lender in the principal face
amount of $26,310,482.00;
(b)    Deed of Trust and Security Agreement (the "Deed of Trust") covering the
Land, condominium units and common elements, the Improvements, and the personal
property and other assets therein described;
(c)    Guaranty Agreement duly executed by Stratus Properties Inc., a Delaware
corporation (“Stratus”) as guarantor;
(d)    Assignment of Rights to Plans and Specifications;
(e)    Assignment of Rights under Construction Contract;
(f)    Assignment of Rights under Architect's Contract;
(g)    Disclaimer Regarding Inspection of Collateral;
(h)    Closing Certificate (the “Closing Certificate”);
(i)    UCC-1 “All Assets” Financing Statement;
(j)    Notice of Final Agreement; and
(k)    Such other documents, certificates, affidavits, loan applications and
agreements that Lender may reasonably require prior to advancing proceeds of the
Loan.
This Agreement and all of the foregoing and such other agreements, documents and
instruments now or hereafter evidencing, governing, securing or guaranteeing any
portion of the indebtedness evidenced by the Note or the performance and
discharge of the obligations related hereto or thereto, together with any and
all renewals, modifications, amendments, restatements, consolidations,
substitutions, replacements, extensions and supplements hereof or thereof, are
collectively referred to herein as the "Security Documents".
3.    Conditions to Closing. The obligation of the Lender to close the Loan
(“Loan Closing”) shall be subject to the prior or simultaneous occurrence or
satisfaction of each of the following conditions:
(a)    Borrower shall have executed (or caused to be executed) and delivered to
Lender each of the Security Documents (other than Assignment of Rights under
Construction Contract), and all other requirements of Lender shall have been
satisfied;


2



--------------------------------------------------------------------------------





(b)    Borrower shall have acquired fee simple title to the Land and provided
evidence of the same to Lender, using funds from sources other than Loan
proceeds, and as part of Borrower's Equity (hereinafter defined) in the Project,
prior to closing of the Loan, and Borrower shall have provided to Lender a true
copy of Borrower’s settlement statement signed at closing of Borrower’s purchase
of the Land;
(c)    Borrower shall provide Lender with evidence that all necessary action on
the part of Borrower and Stratus has been taken with respect to the execution
and delivery of this Agreement, the Security Documents and the consummation of
the transactions contemplated hereby and thereby, so that this Agreement and all
of the other Security Documents shall be valid and binding upon Borrower and
each other person or entity executing and delivering any of the Security
Documents. Such evidence shall include certified organizational documents,
certified resolutions, certificates of incumbency and Certificates of Existence
and Good Standing for the Borrower, Stratus and each such other entity as
applicable;
(d)    Lender shall have obtained, at Borrower's expense, (i) an appraisal of
the Land and Improvements by an appraiser acceptable to Lender, and Lender shall
have completed a review of such appraisal and approved it, and (ii) an
environmental site assessment of the Land prepared by consultants and with
results acceptable to Lender;
(e)    Lender shall have received, at Borrower's expense, the unconditional
commitment from a title insurance company acceptable to Lender for the issuance
of a loan policy of title insurance in the full amount of the Loan, insuring the
lien of the Deed of Trust as a first and prior lien upon the Land, and
containing no exceptions except for those approved by Lender, in its reasonable
discretion;
(f)    Borrower shall have furnished Lender with (i) a final subdivision plat of
the Land approved by the City of Austin and duly filed in the appropriate
official plat records in the office of the Travis County Clerk, (ii) a current
survey of the Land, prepared by a registered professional land surveyor or a
licensed engineer, containing a metes and bounds perimeter description of the
Land, showing the location of all easements and all other matters of record,
certifying that no improvements encroach upon any easements or other
encumbrances affecting the Land, certified to Lender, and otherwise in a form
approved by Lender, (iii) evidence that no portion of the Land lies in, and that
the Improvements will not be constructed in, a flood hazard area, (iv) evidence
that the Land has been properly zoned for the Project, and (v) evidence that all
utilities are available to service the Project (other than utility facilities
that are to be constructed as part of the Project in accordance with the
Budget);
(g)    Borrower shall have furnished to Lender customer identification
information, verification and such other information and supporting
documentation regarding Borrower, Stratus and each person with authority or
control with respect to Borrower, as Lender shall reasonably require for
purposes of complying with the provisions of the Bank Secrecy Act (31 U.S.C.
5311 et. seq.), as amended by the USA PATRIOT Act (Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act


3



--------------------------------------------------------------------------------





of 2001, Pub. L. 107-56), and Lender's policies and procedures implemented in
accordance therewith;
(h)    Borrower shall have furnished Lender with a geotechnical survey or report
of the Land, which survey or report shall have been performed and prepared by
consultants acceptable to Lender and shall be acceptable to Lender in all
respects;
(i)    Borrower shall have furnished Lender with evidence that the following
insurance policy is in force: commercial general liability insurance, in form
and amounts, and issued by an insurer reasonably satisfactory to Lender, and
naming the Lender as an additional insured;
(j)    Lender shall have reviewed and approved in advance the Borrower's
settlement statement for the Loan prepared by Heritage Title Company of Austin,
Inc. (Gregg Krumme and Amy Love Fisher, Senior Vice President), as the closing
agent for the Loan;
(k)    Lender shall have received an opinion letter from Borrower’s legal
counsel, Armbrust & Brown, PLLC, in form and substance satisfactory to Lender;
(l)    Borrower shall have established with Lender a demand deposit account
through which payments for costs of construction of the Improvements shall be
made (the “Construction Account”); and
(m)    Lender shall have received and approved a signed lease agreement for the
Theater, together with a signed attornment subordination, non-disturbance and
attornment agreement in form and substance satisfactory to Lender.
4.    Conditions to All Advances. The obligation of the Lender to make the first
advance of proceeds of the Loan, and each successive advance hereunder, shall be
subject to the prior or simultaneous occurrence or satisfaction of each of the
following conditions:
(a)    All of the conditions to the Loan Closing set forth in Section 3 hereof
shall have been and continue to be satisfied;
(b)     Borrower shall have established with Lender a demand deposit account for
Borrower’s business operations (the “Operating Account”);
(c)    Each of the statements set forth in the Closing Certificate shall be and
remain true and correct in all material respects;
(d)    Borrower shall have furnished to Lender evidence that Borrower has paid
and contributed, out of funds from sources other than the Loan proceeds, Project
costs (including only the cost of items included in the Budget, but excluding
the cost of the Land) equal to or greater than $6,425,463.00 ("Borrower's
Equity");
(e)    Borrower shall have entered into a construction contract with a general
contractor reasonably satisfactory to Lender for the work that is subject to the
advance


4



--------------------------------------------------------------------------------





request. Lender shall have received and approved true and correct copies of
Borrower's construction contract with Borrower's general contractor regarding
construction of the Improvements (which approval will not be unreasonably
withheld), and Borrower shall have delivered to Lender (i) a full and complete
set of the preliminary and final plans and specifications for the Project (the
"Plans and Specifications"); and (ii) Lender shall have received from Borrower
evidence that all necessary approvals to start construction from governmental
authorities have been obtained and that a building permit for the Improvements
has been issued by the City of Austin; and (iii) Lender shall have received from
Borrower evidence of all required approvals of the Plans and Specifications;
(f)    Borrower shall have provided Lender with evidence that the following
insurance policies and coverages are in force: (i) builder's risk "all risk"
insurance, in an amount not less than one hundred percent (100%) of the full
replacement costs, including the cost of debris removal, without deduction for
depreciation and sufficient to prevent Borrower or Lender from becoming a
co‑insurer (until Completion of the Improvements), (ii) contractor's general
liability insurance and/or Borrower's commercial general liability insurance
with such minimum coverage requirements (on an aggregate and a per occurrence
basis) as may be reasonably required by Lender (until Completion of the
Improvements), (iii) worker's compensation insurance (or any statutorily
approved alternative acceptable to Lender) (until Completion of the
Improvements), and (iv) upon Completion of the Improvements (as such terms are
defined in Section 5(c) hereof), "all risk" casualty insurance (including fire
and extended coverage). Each insurance policy required hereunder shall be in
form and amounts, and issued by insurers reasonably satisfactory to Lender,
shall provide for thirty (30) days' prior written notice of cancellation to
Lender, and shall each name Lender as additional insured, additional loss payee
and with mortgagee clauses in favor of Lender, as applicable. Each insurance
policy required hereunder may be referred to as an "Insurance Policy" and
collectively, the "Insurance Policies";
(g)    Lender shall have received from Borrower a cover letter, signed by
Borrower requesting the advance, together with a draw request on an AIA form or
such form as may be acceptable to Lender, completed to Lender's reasonable
satisfaction, signed by Project architect and the general contractor for the
Project, together with, if required by Lender, the certification by and
satisfactory report from the Inspecting Person (as hereinafter defined);
(h)    Lender shall have received such other instruments and documents
including, but not limited to, an affidavit of payment executed by Borrower and
lien waivers, invoices and other documents supporting each advance from such
contractors and suppliers, and in such form and content and containing such
certifications, approvals and other information as the Lender may reasonably
require to confirm payment for labor and materials supplied (except for any
applicable retainage) attributable to the last advance under the Loan and
lien-free status of the Project. Lender acknowledges and agrees that lien
waivers will be on forms promulgated under the Texas Property Code and that
unconditional partial lien waivers will be provided to Lender in arrears.
Accordingly, with regard to the first construction advance, Borrower will only
provide conditional partial lien waivers from the general contractor and the
applicable subcontractors and that with the application for


5



--------------------------------------------------------------------------------





payment for the next advance and each subsequent advance, Borrower will provide
Lender with unconditional partial lien waivers from the general contractor and
applicable subcontractors for work funded with the immediately prior Loan
advance. Each lien waiver will be subject to applicable retainage;
(i)    Lender shall have received and approved a signed lease agreement for the
Hotel, together with a signed subordination, non-disturbance and attornment
agreement (both of which shall be in form and substance satisfactory to Lender);
and Lender shall have received satisfactory evidence that both the Hotel lease
and the Theater lease remain in effect and unmodified, except for any amendments
approved by Lender; and
(j)    All of the work usually complete at the stage of construction attained
when the advance is requested shall have been done in good and workmanlike
manner and all materials, supplies, chattels and fixtures usually furnished
and/or installed at such stage of construction shall have been furnished and/or
installed;
(k)    At Lender's option, Lender shall have received, at Borrower's sole cost
and expense, a "down date endorsement" to the Lender's mortgagee policy of title
insurance in form and containing no exceptions other than those acceptable to
Lender in Lender's reasonable discretion;
(l)    There shall currently exist no Event of Default or any condition under
any of the Security Documents, which, with the giving of notice or passing of
time, or both, would constitute an Event of Default;
(m)    Borrower shall have made any Borrower's Deposit required hereunder; and
(n)    Lender shall have received and approved signed estoppel certificates from
Lantana Commercial Community, Inc. and Stratus Properties Operating Co., L.P.,
which shall include an express subordination of any liens for assessments, fees
or other charges to the liens and security interests created by the Deed of
Trust.
The foregoing notwithstanding, with regard to each application for any advance
under the Loan that does not include an advance for construction costs (such as
any advances solely for any broker commissions or any tenant finish allowances
that are included in the Budget), Borrower will not be required to submit items
contemplated by subsections (g) and (h) above.
5.    Limits on Advances; Construction Account.
(a)    Notwithstanding anything contained herein to the contrary, Lender shall
have no obligation to make construction advances hereunder (a) more frequently
than once each month, (b) in amounts which exceed ninety percent (90%) of the
cost to Borrower of construction of the Improvements during the period since the
last advance made hereunder (except for the final payment of Borrower’s general
contractor under the applicable construction contract), (c) other than in
accordance with Lender's then current, reasonable


6



--------------------------------------------------------------------------------





draw procedures, and (d) sooner than five (5) business days following Borrower's
request for the advance (Lender agreeing to make advances within five (5)
business days after receipt of a proper and complete draw request from Borrower,
including all required supporting documentation). All advances shall be
deposited into the Construction Account, and Borrower agrees to pay all expenses
associated with the Project for which Loan proceeds are available hereunder by
checks written on such Construction Account. Provided, Lender may, at its sole
discretion during the continuance of an Event of Default, issue all checks
jointly payable to Borrower and Borrower's contractors, subcontractors or
suppliers. In the event the Budget includes interest due and payable under the
Note during the interest only period, such sums shall be advanced from time to
time upon the written request of Borrower; provided, however, that Borrower
hereby irrevocably authorizes and directs Lender to advance any available funds
hereunder for the payment of accrued interest under the Note which is due and
payable at any time. Borrower agrees that all amounts advanced by Lender under
the Loan for the payment of accrued interest shall be deemed an advance under
the Note to the same extent as if such funds were made available to Borrower.
Absent the satisfaction of the conditions precedent to advances contained
herein, Lender shall have no obligation to make such advances for interest
payments hereunder, and Lender's commitment under this Agreement is at all times
subject to the limitations and conditions contained in the Security Documents.
Borrower acknowledges that, in the event funds available from advances under the
Loan are not sufficient to fully pay accrued but unpaid interest on the Note,
Borrower shall remain liable for and shall in fact pay such amounts with other
funds of Borrower.
(b)    Further, Lender shall have no obligation to make construction advances
hereunder in an amount that in the aggregate exceeds the value of work then
completed. Lender may, at its sole discretion during the continuance of an Event
of Default, issue all checks jointly payable to Borrower and Borrower's
suppliers, contractors or subcontractors.
(c)    The final construction advance, including, but not limited to, all
related retainage, shall not be made until: (i) at least thirty (30) days shall
have elapsed from the later of (A) the date of completion of the Improvements,
as specified in Texas Property Code §53.106, if the affidavit of completion
provided for in this Agreement is filed within ten (10) days after such date of
completion as such completion has been certified by the Inspecting Person, or
(B) the date of filing of such affidavit of completion if such affidavit of
completion is filed ten (10) days or more after the date of the completion of
the Improvements as specified in Texas Property Code §53.106; (ii) Borrower has
provided Lender with evidence reasonably satisfactory to Lender that no
mechanic's or materialmen's liens or other encumbrances have been filed against
the Project; (iii) Borrower has provided Lender with final conditional lien
releases and conditional lien waivers executed and delivered by the general
contractor and all subcontractors, materialmen and other parties who have
supplied not less than $5,000.00 worth of labor, materials or services for the
construction of the Project, or who otherwise might be entitled to claim a
contractual, statutory or constitutional lien against the Project in an amount
not less than $5,000.00, all in the applicable form promulgated under the Texas
Property Code, and (iv) Borrower has provided Lender with evidence reasonably
satisfactory to Lender of the satisfaction of all


7



--------------------------------------------------------------------------------





other statutory conditions to the release of the related retainage. The term
"Completion" shall mean satisfaction of the following items: (i) Borrower shall
have delivered or caused to be delivered to Lender a written certification in
the form of AIA Document G704, executed by the general contractor, the
Architect, and the Borrower, certifying that the applicable portion of the
Improvements are completed and the date of such completion; and (ii) Borrower
shall have delivered a "final completion certificate" or equivalent from the
City of Austin, Texas, evidencing completion of the applicable portion of the
Improvements and approval thereof by the City of Austin. Lender acknowledges
that certificates of occupancy will only be issued by the City of Austin as
tenants complete finish improvements for their respective premises in the
Improvements. Notwithstanding the foregoing, Lender may make construction
advances for soft costs in accordance with the terms of Section 4 above before
the final construction advance for the Improvements. The term "Completion
Achievement Date" shall mean the date that Borrower satisfies Completion in
accordance with the terms and conditions of the Loan Documents.
6.    Budget; Plans and Specifications. Borrower agrees that any advance
hereunder shall be for the payment of costs, labor, materials and services
supplied for the construction of the Improvements and for the payment of other
costs and expenses incident to the Loan or the construction of the Improvements
as specified in the budget attached hereto as Exhibit "B" (the "Budget"). During
the continuance of an Event of Default or upon the written request of Borrower,
Lender shall have the right, from time to time, to make advances that are
allocated solely to any of the designated items in the Budget for such other
purposes or in such different proportions as Lender may, in its sole discretion,
deem necessary or advisable. Borrower may not re-allocate items of costs or make
changes in the Budget without the prior written consent of Lender, which consent
shall not be unreasonably withheld; provided, however, that if the actual
advances made with respect to any line item in the Budget are less the amount of
such line item specified in the Budget, Borrower may, at Borrower’s discretion,
reallocate such savings to any other line items in the Budget for which the
actual costs exceed the amount of such line item specified in the Budget, and
Lender shall disburse advance proceeds in accordance with such reallocation. The
Plans and Specifications shall not be modified without the prior written consent
of Lender, except that consent by Lender shall not be required for modifications
which do not exceed $100,000.00, individually, and $500,000.00 in the aggregate
and do not change, in any material respect, the nature or scope of the work to
be completed.
7.    Inspecting Person. An architect or other person (the "Inspecting Person")
approved by Lender shall inspect the Improvements for the benefit of Lender at
such times as Lender desires. Borrower will pay the reasonable fees and expenses
and cooperate with the Inspecting Person and will cause Borrower's employees,
agents and subcontractors to cooperate with the Inspecting Person; provided,
however, Borrower shall be required to reimburse Lender for the cost of no more
than one inspection a month. Upon request, Borrower will furnish the Inspecting
Person whatever information and documentation the Inspecting Person may consider
necessary or useful in connection with the performance of his duties aforesaid,
including, without limiting the generality of the foregoing, working details,
Plans and Specifications and details thereof, samples of materials, licenses,
permits, required certificates of public authorities, applicable zoning
ordinances, building codes and copies of the contracts between Borrower and
Borrower's contractors and suppliers.


8



--------------------------------------------------------------------------------





8.    Borrower's Deposit. Subject to the reallocation provisions in Section 6
hereof, Borrower hereby covenants and agrees with Lender that if from time to
time Lender reasonably determines that the unadvanced portion of the Loan will
be insufficient for payment in full of (a) costs of labor, materials, and
services required for the construction of the Improvements, (b) other costs and
expenses specified herein or in the Budget (subject to Borrower’s right to
reallocate savings in accordance with Section 6 hereof), or (c) other costs and
expenses required to be paid in connection with the construction of the
Improvements in accordance with the Plans and Specifications or any governmental
requirements, then Borrower shall, on request of Lender, immediately make a
"Borrower's Deposit" (herein so called) with Lender in an amount equal to the
deficiency. Lender will advance all or any portion of the Borrower's Deposit
prior to any portion of the Loan proceeds. Borrower shall promptly notify Lender
in writing if and when the cost of the construction of the Improvements exceeds,
or appears likely to exceed, the amount of the unadvanced portion of the Loan,
plus the unadvanced portion of the Borrower's equity contribution, plus the
unadvanced portion of any then existing Borrower's Deposit. Borrower's Deposit
is hereby pledged as additional collateral for the Loan, and Borrower hereby
grants and conveys to Lender a security interest in all funds so deposited with
Lender. Upon an Event of Default, Lender may, but shall not be obligated to,
apply all or any portion of the Borrower's Deposit against the interest due or
the outstanding principal balance under the Note or amounts due under any of the
other Security Documents.
9.    Financial Reporting. Borrower hereby covenants and agrees to timely
deliver to Lender the financial statements, reports and information described on
Schedule 1 attached hereto and made a part hereof for all purposes. All of such
financial statements and reports shall be prepared in accordance with accurate
accounting principles and procedures, applied on a consistent basis in a manner,
and in form and substance reasonably satisfactory to Lender, and shall in all
respects present a true, correct, complete and fair representation of the
financial position of Borrower and shall be prepared and certified as to
accuracy by a representative of Borrower reasonably acceptable to Lender. Lender
is hereby authorized to disclose to any assignee or participant (or proposed
assignee or participant) any financial or other information in its knowledge or
possession regarding Borrower, the Project or the Loan.
10.    Commitment Fee. In consideration of Lender's origination of the Loan to
the Borrower contemplated hereby and of the commitment of the Lender to make the
proceeds of the Loan available to the Borrower, Borrower agrees to pay to
Lender, prior to or simultaneously with the execution of this Agreement,
$131,552.41 as a commitment fee.
11.    Debt Service Coverage Ratio.
(a)Debt Service Coverage Ratio-Covenant. Commencing on December 31, 2019,
Borrower shall at all times thereafter maintain a Debt Service Coverage Ratio
greater than or equal to the Debt Service Coverage Ratio (Minimum).
(b)    DSC Compliance Certificate. Commencing on December 31, 2019, as described
in Schedule 1 hereof, Borrower shall deliver to Lender annual DSC Compliance
Certificates within forty-five (45) days after each calendar quarter, evidencing
calculation of the Debt Service Coverage Ratio for the applicable DSC Period,
and such written evidence, documents and backup information to support the
calculations for each such DSC Period,


9



--------------------------------------------------------------------------------





certified to by an appropriate senior representative of Borrower to be true and
correct in all material respects. Lender shall be entitled to request and
require such additional or other backup documentation, including but not limited
to certified financial information, as may be required by Lender in order to
satisfy itself as to the correct calculation of such Debt Service Coverage
Ratio;
(c)    Events of Default. In addition to those Events of Default as defined in
any of the Security Documents, the following events shall also constitute Events
of Default under the Security Documents:
(i)    DSC Compliance Certificate. If Borrower refuses or neglects to deliver to
Lender the DSC Compliance Certificate in accordance with the terms and
conditions of this Agreement and such failure is not cured within thirty (30)
days after Borrower’s receipt of written notice thereof from Lender; or
(ii)    Covenant. If Borrower fails to maintain the Debt Service Coverage Ratio
(Minimum) for any DSC Period as described and required herein and such failure
is not cured within thirty (30) days after Borrower’s receipt of written notice
thereof from Lender; provided, Borrower may cure any failure to maintain the
required Debt Service Coverage Ratio (Minimum) for any DSC Period by (x)
prepaying the Loan to reduce the outstanding principal balance of the Loan to an
amount that, when re-amortized, will result in a compliant Debt Service Coverage
Ratio (Minimum), as calculated and reasonably determined by Lender (the
"Required Prepayment Amount"), or (y) make a cash deposit with Lender in an
amount equal to the Required Prepayment Amount, and execute such documents as
Lender may require in order to pledge the cash deposit to secure payment of the
Loan until the required Debt Service Coverage Ratio (Minimum) is achieved with
respect to a subsequent DSC Period, at which time the Required Prepayment Amount
shall be released to the Borrower if no Event of Default then exists.
(d)    Definitions. The following terms which relate to the provisions contained
in the Security Documents which relate to a Debt Service Coverage Ratio are as
follows:
DSC Period: The initial DSC Period shall be the six month period ending on
December 31, 2019; the second DSC Period shall be the nine month period ending
on March 31, 2020; and thereafter the DSC Period shall be each trailing twelve
(12) consecutive calendar month period ending on June 30, September 30, December
31, and March 31, respectively, of each calendar year.
DSC Compliance Certificate: A certificate to be furnished to Lender, in the form
as may be reasonably approved by Lender from time to time, certified by the
appropriate officer of Borrower pursuant to the applicable provisions of this
Agreement, certifying that as of the date thereof, the calculation of Debt
Service Coverage Ratio for the applicable DSC Period, together with such
documentation as may be reasonably requested by Lender to substantiate such
calculation.


10



--------------------------------------------------------------------------------





Debt Service Coverage Ratio: The ratio of Net Operating Income for a DSC Period
divided by Debt Service Requirements with respect to such same DSC Period.
Debt Service Coverage Ratio (Minimum): 1.35 to 1.00.
Debt Service Requirements: With respect to any DSC Period, the principal and
interest payable under the Loan for such DSC Period based on a 30-year
amortization and the greater of (i) the interest rate in effect at the time of
measurement, or (ii) the 10 year US Treasury rate in effect at the time of
measurement, plus 2.75% per annum.
Gross Income: The annualized sum of (i) the rentals, revenues and other cash
forms of consideration from Qualified Leases including, without duplication,
Tenant Reimbursements, received by, or paid to or for the account of or for the
benefit of Borrower resulting from or attributable to the operation, leasing and
occupancy of the Improvements, determined on a cash basis (except as specified
herein), during the applicable DSC Period and (ii) the rentals, revenues and
other cash forms of consideration, including, without duplication, Tenant
Reimbursements, from any Qualified Lease that, on the date of determination, is
then in a rent abatement or free rent period, to the extent the tenant is in
occupancy and such rent and expense recoveries would have been paid under such
Qualified Lease during the applicable DSC Period, if such rent abatement or free
rent period were not then in effect during such applicable DSC Period (any such
amount shall be annualized if such DSC Period is less than the full trailing
twelve (12) consecutive calendar month period). Notwithstanding anything
included within the above definition of Gross Income, there shall be excluded
from Gross Income the following: (i) any security or other deposits of lessees
and tenants, unless and until the same actually are either applied to actual
rentals owed or other charges or fees; (ii) any security and other type deposits
and advance rentals relating to the Improvements which have not been forfeited
or other non-recurring income; (iii) the proceeds of any financing or
refinancing with respect to all or any part of the Improvements; (iv) the
proceeds of any sale or other capital transaction of all or any portion of the
Improvements; (v) any insurance or condemnation proceeds paid with respect to
the Improvements, except for rental loss or business interruption insurance and
(vi) any insurance and condemnation proceeds applied in reduction of the
principal of the Note in accordance with the terms of the Mortgage or the other
Security Documents; provided, however, nothing set forth herein shall in any
manner imply Lender's consent to a sale, refinancing or other capital
transaction.
Net Operating Income: For each applicable DSC Period, Gross Income, annualized,
less Operating Expenses, determined on a cash basis of accounting except as
otherwise provided herein.
Operating Expenses: Collectively, the aggregate of those amounts actually
incurred and paid with respect to the ownership, operation, management, leasing
and occupancy of the Improvements, determined on a cash basis, except as
otherwise specified herein, with respect to the Project for the immediately
preceding DSC Period including, but not limited to, any and all of the following
(but without duplication of any item): (i) real property taxes calculated on an
accrual basis (and not on the cash basis) of accounting for


11



--------------------------------------------------------------------------------





the DSC Period; such accrual accounting for real property taxes shall be based
upon taxes actually assessed for the current calendar year, or if such
assessment for the current calendar year has not been made, then until such
assessment has been made (and with any retroactive adjustments for prior
calendar months as may ultimately be needed when the actual assessments has been
made) real property taxes for the DSC Period shall be estimated based on the
last such assessment for the Project; (ii) foreign, U.S., state and local sales,
use or other taxes, except for taxes measured by net income; (iii) special
assessments or similar charges against the Project; (iv) costs of utilities, air
conditioning and heating for the Project to the extent not directly paid by
lessees or tenants; (v) maintenance and repair costs for the Project; (vi) a
capital expenditure reserve in the amount of $830 per month; (vii) management
fees; provided, however, the amount of such management fees which may be charged
hereunder shall not be less than the sum of three percent (3.00%) of the Gross
Income for each applicable calendar month; (viii) all salaries, wages and other
benefits to "on-site" employees of Borrower or Borrower's property manager
(excluding all salaries, wages and other benefits of officers and supervisory
personnel, and other general overhead expenses of Borrower and Borrower's
property manager) employed in connection with the leasing, maintenance and
management of the Project which are specifically not included within the
management fee outlined in subparagraph (vii) above; (ix) insurance premiums
calculated on an accrual basis (and not on the cash basis) of accounting for the
DSC Period; such accrual accounting for insurance premiums shall be based upon
the insurance premiums for the Project which was last billed to Borrower,
adjusted to an annualized premium if necessary; (x) an amortized and prorated
allocation of costs, including leasing commissions, advertising and promotion
costs, to obtain new leases or to extend or renew existing leases, and the costs
of work performed and materials provided to ready tenant space in the
Improvements for new or renewal occupancy under leases, excluding capital
expenses and replacements; (xi) outside accounting and audit fees and costs and
administrative expenses in connection with the direct operation and management
of the Project; (xii) any payments, and any related interest thereon, to lessees
or tenants of the Project with respect to security deposits or other deposits
required to be paid to tenants but only to the extent any such security deposits
and related interest thereon have been previously included in Gross Income and
(xiii) to the extent not otherwise included in items (i) through (xii) above,
amounts reimbursable as Tenant Reimbursements. Notwithstanding anything to the
contrary as being included in the definition of Operating Expenses, there shall
be excluded from Operating Expenses the following: (i) depreciation and any
other non-cash deduction allowed to Borrower for income tax purposes and
(ii) any and all principal, interest or other costs paid under or with respect
to the Note or Loan.
Qualified Lease: A written lease agreement respecting all or any part of the
Improvements that includes an attornment provision that is reasonably
satisfactory to Lender, and that (i) covers less than five percent 5% of the
rentable square feet of the Improvements; is made by Borrower, as landlord, in
the ordinary course of business to an unaffiliated third party tenant; and that
reflects fair market terms; or (ii) covers more than five percent 5% of the
rentable square feet of the Improvements; is made by Borrower, as landlord; and
is approved in writing by Lender (which approval shall not be unreasonably
withheld).


12



--------------------------------------------------------------------------------





Tenant Reimbursements: All amounts paid by tenants under any Qualified Lease as
reimbursements for operating expenses billed separately from the gross rent
payable under such Qualified Leases, such as by way of example but not
limitation, taxes, insurance and common area maintenance charges, but excluding
capital expenses and construction or tenant finish expenses incurred by Borrower
which are amortized and reimbursed by the tenant as part of the base or minimum
rent payable under a Qualified Lease during the term of the Qualified Lease.
12.    Event of Default. The occurrence of any of the following shall constitute
an event of default hereunder (an "Event of Default"):
(a)    Borrower shall fail to pay when due any installment of principal or
interest or any other monetary obligation arising under the Note or any of the
other Security Documents, and such failure continues for more than ten (10) days
after written notice thereof, provided, however, that the obligation of Lender
to provide notice and allow ten (10) days for cure under this subsection 12(a),
shall terminate if Borrower shall fail to pay when due any installment of
principal or interest due under the Note more than two (2) times in any twelve
(12) month period;
(b)    Any representation or warranty made in any of the Security Documents or
in any certificate, report, notice or financial statement furnished at any time
in connection with the Note shall be false, misleading or erroneous in any
material respect when made;
(c)    Borrower shall fail to perform, observe or comply with any non-monetary
covenant, agreement or term contained in the Note or any of the other Security
Documents and such failure continues for thirty (30) days after written notice
thereof provided, however, Borrower shall have the right to attempt to cure said
default for up to an additional sixty (60) days if, at all times, Borrower is
diligently prosecuting a cure of said default;
(d)    Borrower or Stratus shall commence a voluntary proceeding seeking
liquidation, reorganization or other relief with respect to its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official or a substantial part of their property or shall consent to any
such relief or to the appointment of or taking possession by any such official
in such a proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall generally fail to pay its debts as they become
due or shall take any action to authorize any of the foregoing;
(e)    Any involuntary proceeding shall be commenced against Borrower or Stratus
seeking liquidation, reorganization or other relief with respect to its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official for it or a substantial part of its property, and such
involuntary proceeding shall remain undismissed and unstayed for a period of one
hundred twenty (120) days;


13



--------------------------------------------------------------------------------





(f)    If any one or more of the Security Documents shall be terminated,
revoked, or otherwise rendered void or unenforceable, in any case, without
Lender's prior written consent;
(g)    If Borrower or Stratus shall allow the levy against all or any part of
the Project of any execution, attachment, sequestration or other writ which is
not vacated within sixty (60) days after the levy;
(h)    The sale, encumbrance or other unauthorized transfer of all or any
portion of the Project without Lender's prior written consent, except for sales
of one or more of the out-parcel pad sites as expressly permitted in Section
11.7 of the Deed of Trust;
(i)    If Borrower fails to timely comply with any material requirements of any
governmental authority within sixty (60) days after Borrower shall have received
written notice thereof, and the failure to so comply could reasonably be
expected to have a material adverse effect on the Project;
(j)    The rendering of one or more judgments or decrees for the payment of
money in an amount in excess of $50,000.00, against Borrower or Stratus, and
such judgment or decree has not been paid, vacated, bonded or stayed by appeal
or otherwise, for a period of sixty (60) consecutive days after the date of
entry;
(k)    A lawsuit or other proceeding shall be filed against Borrower or Stratus,
and such lawsuit or proceeding shall not be dismissed within one hundred twenty
(120) days of such filing, and Lender reasonably determines, in its sole
discretion, that the lawsuit or proceeding, the cost of defense and the
allegations contained therein shall materially impair the ability of Borrower or
Stratus to pay or perform their respective obligations under the Note and the
Security Documents;
(l)    Borrower shall default beyond any applicable grace or cure period in the
payment of any other material debt or obligation related thereto (other than the
indebtedness which is the subject of Section 12(a) hereof, or which is being
contested in accordance with the terms and provisions of this Agreement or the
Deed of Trust), or shall default in the performance of any other material
agreement binding upon Borrower or Borrower’s assets or properties which could
reasonably be expected to have a material adverse effect on the Project or on
Borrower;
(m)    If there is a Change of Control (as defined on Schedule 2 attached hereto
and incorporated herein for all purposes), without Lender’s prior written
consent;
(n)    If any Insurance Policy shall lapse, expire or terminate for any reason
without a replacement policy being in full force and effect in accordance
herewith within thirty (30) days of the lapse, expiration or termination of such
Insurance Policy;
(o)    If any lien for the performance of work or the supply of materials be
filed against the Land or Project and shall not be released, satisfied or bonded
at the time of any


14



--------------------------------------------------------------------------------





request for a construction advance hereunder or for a period of thirty (30) days
after the date Borrower receives written notice of the filing thereof, unless
such lien is being contested in good faith by Borrower and is discharged before
a final and non-appealable order is issued by a court of competent jurisdiction
authorizing foreclosure of such lien;
(p)    If the Plans and Specifications for the Project are amended or modified
in any material respect (other than change orders permitted by this Agreement)
without securing the prior approval of Lender, which shall not be unreasonably
withheld;
(q)    If the construction of the Improvements or materials, articles or
fixtures used in connection therewith shall not be in substantial compliance
with the Plans and Specifications, or any amendment or modification thereof,
approved by Lender (other than due to change orders permitted by this
Agreement);
(r)    If, after commencement, construction of the Improvements is at any time
discontinued for a period of (i) thirty (30) consecutive days if due to acts or
matters within the Borrower's control, or (ii) ninety (90) consecutive days if
due to strikes, riots, acts of God, war, unavailability of labor or materials,
governmental laws, regulations or restrictions or other matters outside of
Borrower's control;
(s)    The construction of the Improvements is (i) not commenced on or before
the earlier to occur of (A) June 1, 2017 or (B) the date required, if any, for
commencement of construction of the Improvements under any Qualified Lease or
other agreement to which Borrower is a party, or (ii) not completed to the
satisfaction of Lender, and Borrower shall not have obtained a "final completion
certificate" or equivalent from the City of Austin, Texas, evidencing Completion
of the Improvements and approval thereof by the City of Austin, prior to the
date that is the earlier to occur of (A) December 31, 2018, or (B) the date that
is thirty (30) days prior to the earliest date required for completion of
construction of the Improvements under any Qualified Lease or other agreement to
which Borrower is a party;
(t)    The failure of Borrower to deposit with Lender any Borrower's Deposit
requested by Lender within ten (10) days after's Lender's notice to Borrower and
request for such Borrower's Deposit;
(u)    Upon the occurrence of any Event of Default as defined in the Deed of
Trust or any of the other Security Documents;
(v)    Borrower shall incur any indebtedness (direct, indirect or contingent),
except for the Loan, obligations under the Site Development Agreement,
obligations under Leases (as defined in the Deed of Trust), obligations under
commission agreements related to the Leases, obligations under construction
contracts, professional services agreements, and other services or procurement
agreements for the Project, unsecured trade payables incurred in the ordinary
course of business, and any unsecured loans from owners or affiliates of
Borrower (which shall be fully subordinated to the Loan on terms satisfactory to
Lender in Lender’s sole discretion);


15



--------------------------------------------------------------------------------





(w)    Stratus shall have a NAV (as defined in Schedule 1) of less than
$125,000,000.00; or
(x)    Prior to Completion of the Project, Borrower shall declare or make any
distributions to the owners of Borrower, or apply any of its property or assets
to the purchase, redemption or other retirement of any ownership interests in
Borrower or in any way amend its capital structure, or enter into any merger,
consolidation or conversion.
(y)    Borrower shall close, or cease use of, the Operating Account.
(z)    Borrower shall enter into any swap agreement, hedge agreement or similar
derivative agreement or contact without Lender’s prior written consent.
13.    Remedies. Upon the occurrence, and during the continuance, of an Event of
Default, Lender shall have the right (in addition to any rights or remedies
available to it under the Note, the Deed of Trust or any of the Security
Documents, at law or in equity) to enter into and take possession of the Land
and the Project, and to perform any and all work and labor necessary to complete
the Improvements and to employ watchmen and security guards to protect the
Project; and all sums so expended by the Lender shall be deemed to have been
paid to the Borrower and secured by the Deed of Trust. For this purpose,
Borrower hereby constitutes and appoints the Lender and any officer of Lender,
as Borrower's true and lawful attorney-in-fact with full power of substitution,
effective only upon the occurrence, and during the continuance of, an Event of
Default, to complete the Project in the name of the Borrower, and hereby
empowers said attorney-in-fact or attorneys-in-fact as follows:
(a)    To use any funds of the Borrower, including any funds which may remain
unadvanced hereunder and any Borrower's Deposit, for the purpose of completing
the Improvements.
(b)    To make such additions and changes and corrections in the Plans and
Specifications which shall be necessary or desirable to facilitate the
completion of the Improvements.
(c)    To employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for said purposes.
(d)    To pay, settle or compromise all existing bills and claims which are or
may be liens against the Land, or may be necessary or desirable in order to
complete and/or clear title to the Project.
(e)    To execute all the applications and certificates in the name of the
Borrower which may be required by any construction contract.
(f)    To do any and every act with respect to the construction of the
Improvements which the Borrower may do in Borrower's own behalf.


16



--------------------------------------------------------------------------------





(g)    To prosecute and defend all actions or proceedings in connection with the
Improvements.
It is understood that this power of attorney shall be deemed to be a power
coupled with an interest that cannot be revoked until the Loan has been repaid
to Lender in full.
14.    Advances to Contractors. At Lender's option upon the occurrence, and
during the continuance, of an Event of Default, Lender may make advances
directly to contractors, subcontractors and/or suppliers and the execution of
this Agreement by the Borrower constitutes an irrevocable direction and
authorization to so advance the Loan proceeds. No further direction or
authorization from Borrower shall be necessary to warrant such direct advances
and all such advances shall satisfy pro tanto the obligations of Lender
hereunder and shall be evidenced by the Note and secured by the Deed of Trust as
fully if made to Borrower, regardless of the disposition thereof by such
contractors, subcontractors or suppliers.
15.    Role of Lender. Lender shall have no liability, obligation, or
responsibility whatsoever with respect to the construction of all or any part of
the Improvements except to make advances of the proceeds of the Loan pursuant to
the covenants, terms and conditions of this Agreement. Lender shall not be
obligated to inspect the Project or the construction of the Improvements, or any
part thereof, nor shall Lender be liable for the performance or default of
Borrower, Borrower's architect, the Inspecting Person, any contractor,
subcontractors, or any other party, or for any failure to construct, complete,
protect or insure any part of the Improvements, or for the payment of costs of
labor, materials or services supplied for the construction of any part of the
Improvements, or for the performance of any obligation of Borrower whatsoever.
No action, omission or writing, including, without limitation, Lender's advance
of Loan proceeds hereunder or Lender's review of the Plans and Specifications,
shall be construed as a representation or warranty as to the quality of
construction or the accuracy of such Plans and Specifications, express or
implied, to any party by Lender.
16.    Indemnification. Borrower agrees to indemnify, defend and hold the Lender
and its shareholders, employees, officers, directors, agents and attorneys
harmless from and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency and expense (including interest, penalties,
attorneys' fees and amounts paid in settlement) to which the Lender or its
shareholders, employees, officers, directors, agents and attorneys may become
subject arising out of or based upon a breach or Event of Default by Borrower
hereunder, or arising out of or in connection with the Project or construction
of the Improvements.
17.    Expenses. Notwithstanding any provision hereof to the contrary, the
Borrower shall pay all out-of-pocket expenses (including, without limitation,
the reasonable fees and expenses of counsel for the Lender) in connection with
the negotiation, preparation, execution, filing, recording, refiling,
re-recording, modification and supplement of the Security Documents and the
making, servicing and collection of the Loan.
18.    General Interest and Usury Provisions.


17



--------------------------------------------------------------------------------





(a)    Savings Clause. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the indebtedness
evidenced by the Note and the Related Indebtedness (as hereinafter defined) or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law. If the applicable law is ever judicially interpreted so as to
render usurious any amount (i) contracted for, charged, taken, reserved or
received pursuant to the Note, any of the other Security Documents or any other
communication or writing by or between Borrower and Lender related to the
transaction or transactions that are the subject matter of the Security
Documents, (ii) contracted for, charged, taken, reserved or received by reason
of Lender's exercise of the option to accelerate the maturity of the Note and/or
the Related Indebtedness, or (iii) Borrower will have paid or Lender will have
received by reason of any voluntary prepayment by Borrower of the Note and/or
the Related Indebtedness, then it is Borrower's and Lender's express intent that
all amounts charged in excess of the Maximum Lawful Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
the Note and/or the Related Indebtedness (or, if the Note and all Related
Indebtedness have been or would thereby be paid in full, refunded to Borrower),
and the provisions of the Note and the other Security Documents shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable laws, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if the Note has been paid in full before the end of the
stated term of the Note, then Borrower and Lender agree that Lender shall, with
reasonable promptness after Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Lawful Rate, either
credit such excess interest against the Note and/or any Related Indebtedness
then owing by Borrower to Lender and/or refund such excess interest to Borrower.
Borrower hereby agrees that as a condition precedent to any claim seeking usury
penalties against Lender, Borrower will provide written notice to Lender,
advising Lender in reasonable detail of the nature and amount of the violation,
and Lender shall have sixty (60) days after receipt of such notice in which to
correct such usury violation, if any, by either refunding such excess interest
to Borrower or crediting such excess interest against the Note and/or the
Related Indebtedness then owing by Borrower to Lender. All sums contracted for,
charged, taken, reserved or received by Lender for the use, forbearance or
detention of any debt evidenced by the Note and/or the Related Indebtedness
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated or spread, using the actuarial method, throughout the stated term of
the Note and/or the Related Indebtedness (including any and all renewal and
extension periods) until payment in full so that the rate or amount of interest
on account of the Note and/or the Related Indebtedness does not exceed the
Maximum Lawful Rate from time to time in effect and applicable to the Note
and/or the Related Indebtedness for so long as debt is outstanding. In no event
shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving tri-party accounts) apply
to the Note and/or any of the Related Indebtedness. Notwithstanding anything to
the contrary contained herein or in any of the other Security Documents, it is


18



--------------------------------------------------------------------------------





not the intention of Lender to accelerate the maturity of any interest that has
not accrued at the time of such acceleration or to collect unearned interest at
the time of such acceleration. The terms and provisions of this paragraph shall
control and supersede every other term, covenant or provision contained herein,
in any other Security Document or in any other agreement between the Borrower
and Lender.
(b)    Ceiling Election. To the extent that Lender is relying on Chapter 303 of
the Texas Finance Code to determine the Maximum Lawful Rate payable on the Note
and/or any other portion of the Related Indebtedness, Lender will utilize the
weekly ceiling from time to time in effect as provided in such Chapter 303, as
amended. To the extent United States federal law permits Lender to contract for,
charge, take, receive or reserve a greater amount of interest than under Texas
law, Lender will rely on United States federal law instead of such Chapter 303
for the purpose of determining the Maximum Lawful Rate. Additionally, to the
extent permitted by applicable law now or hereafter in effect, Lender may, at
its option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by such applicable law now
or hereafter in effect.
(c)    Definitions.
(i)    As used herein, the term "Maximum Lawful Rate" shall mean the maximum
lawful rate of interest which may be contracted for, charged, taken, received or
reserved by Lender in accordance with the applicable laws of the State of Texas
(or applicable United States federal law to the extent that such law permits
Lender to contract for, charge, take, receive or reserve a greater amount of
interest than under Texas law), taking into account all Charges made in
connection with the transaction evidenced by the Note and the other Security
Documents.
(ii)    As used herein, the term "Charges" shall mean all fees, charges and/or
any other things of value, if any, contracted for, charged, taken, received or
reserved by Lender in connection with the transactions relating to the Note and
the other Security Documents, which are treated as interest under applicable
law.
(iii)    As used herein, the term "Related Indebtedness" shall mean any and all
indebtedness paid or payable by Borrower to Lender pursuant to the Security
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Security Documents, except such indebtedness which has been paid or is
payable by Borrower to Lender under the Note.
19.    Notices. Any notice or demand required hereunder shall be deemed to be
delivered when deposited in the United States mail, postage prepaid, certified
mail, return receipt requested, addressed to Borrower or Lender, as the case may
be, at the address set out hereinbelow, or at such other address as such party
may hereafter deliver in accordance herewith. Any other method of delivery or
demand shall be effective only when actually received by the recipient thereof.
If and when included within the term "Borrower" or "Lender" there are more than
one person, all shall


19



--------------------------------------------------------------------------------





jointly arrange among themselves for their joint execution and delivery of a
notice to the other specifying some person at some specific address for the
receipt of all notices, demands, payments or other documents. All persons
included within the terms "Borrower" or "Lender," respectively, shall be bound
by notices, demands, payments and documents given in accordance with the
provisions of this paragraph to the same extent as if each had received such
notice, demand, payment or document.
20.    Governing Law; Venue; Waiver of Jury. THIS AGREEMENT AND EACH OF THE
OTHER SECURITY DOCUMENTS SHALL BE DEEMED A CONTRACT AND INSTRUMENT MADE UNDER
THE LAWS OF THE STATE OF TEXAS, LENDER'S PRINCIPAL PLACE OF BUSINESS, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA. BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS OF THE STATE OF TEXAS AND AGREES AND CONSENTS THAT SERVICE OF PROCESS MAY
BE MADE UPON BORROWER IN ANY LEGAL PROCEEDING RELATING TO ANY OF THE SECURITY
DOCUMENTS BY ANY MEANS ALLOWED UNDER TEXAS OR FEDERAL LAW. VENUE FOR ANY LEGAL
PROCEEDINGS SHALL BE IN SMITH COUNTY, TEXAS (WITH THE EXCEPTION OF ACTIONS FOR
JUDICIAL OR NON-JUDICIAL FORECLOSURE OF THE PROJECT BY LENDER). LENDER AND
BORROWER WAIVE THE RIGHT TO TRIAL BY JURY.
21.    Relief in Bankruptcy. Borrower hereby agrees that, in consideration of
the recitals and mutual covenants contained herein, and for other good and
valuable consideration, to the extent permitted by applicable law, in the event
Borrower shall (i) file with any bankruptcy court of competent jurisdiction or
be the subject of any petition under Title 11 of the U.S. Code, as amended, (ii)
be the subject of any order for relief issued under such Title 11 of the U.S.
Code, as amended, (iii) file or be the subject of any petition seeking any
reorganization rearrangement, composition, adjustment, liquidation, dissolution,
or similar relief under any present or future state act or law relating to
bankruptcy, insolvency or other relief for debtors, (iv) have sought or
consented to or acquiesced to any appointment of any trustee, receiver,
conservator, or liquidator, (v) be the subject of any order, judgment or decree
entered by any court of competent jurisdiction approving a petition filed
against such part for any reorganization, rearrangement, composition,
adjustment, liquidation, dissolution, or similar relief under any present or
future federal or state act of law relating to bankruptcy, insolvency or relief
for debtors, Lender shall thereupon be entitled to relief from the automatic
stay imposed by Section 362 of Title 11 of the U.S. Code, as amended, or
otherwise, on or against the exercise of the rights and remedies otherwise
available to Lender as provided herein, in any of the other Security Documents,
and as otherwise provided by applicable state and federal law.
22.    Survival; Parties Bound; Time of Essence. All representations,
warranties, covenants and agreements made by or on behalf of the Borrower in
connection herewith shall survive the execution and delivery of the Security
Documents, shall not be affected by any investigation made by or on behalf of
Lender, and shall bind the Borrower and its successors, trustees, receivers and
assigns and inure to the benefit of the successors and assigns of the Lender.
The term of this


20



--------------------------------------------------------------------------------





Agreement shall be until the later of the final maturity of the Note and the
payment of all amounts due under the Security Documents. Time is of the essence
in the performance of this Agreement.
23.    Counterparts. This Agreement may be executed in several identical
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
instrument, and all such separate counterparts shall constitute but one and the
same instrument.
24.    Severability. If any provision of any of the Security Documents shall be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions shall not be
affected or impaired thereby.
25.    Loan Participations. Borrower acknowledges and agrees that Lender
reserves the right to, and shall be permitted to, sell or offer to sell
participation interests in the Loan and the Security Documents to one or more
participants. Borrower authorizes Lender to disseminate any information that it
has pertaining to the Loan, including without limitation financial statements
and credit reports and other information relating to Borrower, or otherwise
relating to the Project, to any participant or prospective participant in the
Loan.
26.    Captions. The headings and captions appearing in the Security Documents
have been included solely for convenience and shall not be considered in
construing the Security Documents.
27.    USA Patriot Act Notice. Federal law requires all financial institutions
to obtain, verify and record information that identifies each person who opens
an account or obtains a loan. The Lender will ask for Borrower's legal name,
address, tax ID number or social security number and other identifying
information. Lender may also ask for additional information or documentation or
take other actions reasonably necessary to verify the identity of Borrower or
other related persons.
28.    Entire Agreement. THIS WRITTEN LOAN AGREEMENT AND OTHER SECURITY
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. This Agreement can be amended only by a written agreement signed by
Borrower and Lender, and no waiver, consent or approval by Lender shall be valid
or enforceable against Lender unless made in writing and signed by Lender.
[SIGNATURE PAGES FOLLOW THIS PAGE]




21



--------------------------------------------------------------------------------







[CONSTRUCTION LOAN AGREEMENT – SIGNATURE PAGE]
LENDER:


SOUTHSIDE BANK








By: _______________________
Pam Cunningham, Executive VP
















ADDRESS FOR NOTICE FOR LENDER:
 
 
 
 
Southside Bank
 P.O. Box 1079
 Tyler, Texas 75710
 Attn: Pam Cunningham


 





22



--------------------------------------------------------------------------------








[CONSTRUCTION LOAN AGREEMENT – SIGNATURE PAGE]


BORROWER:


LANTANA PLACE, L.L.C., a Texas limited liability company








By:    /s/ Erin D. Pickens            
Erin D. Pickens, Senior Vice President
















ADDRESS FOR NOTICE FOR BORROWER:
 
 
 
 
Lantana Place, L.L.C.
212 Lavaca Street, Suite 300
Austin, Texas 78701
Attn: William H. Armstrong, III


With Copy To:


Armbrust & Brown PLLC
100 Congress Avenue, Suite 1300
Austin, Texas 78701
Attn: Kenneth Jones
 





1

